Title: To Thomas Jefferson from William Taylor, 7 December 1807
From: Taylor, William
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Baltimore December. 7th. 1807.
                        
                        I duly received your esteemed favr of The 6th ultimo acknowleding the receipt of J Perrys Bill on yourself in
                            favor of Mr Kelly for 200$ and mentioning that you wou’d remit me the payment in The first week of December which was
                            perfectly Satisfactory and in which I wished you to Consult your own Convenience.
                        Mr. Shepherd now visits Washington on Business for me and if you have not remited This money and it is
                            perfectly Convenient to you perhaps it will save you some trouble to pay it to Him which will be the same as paying it to
                            myself. 
                  I am very respectfully Sir, Yr mo obe Sert
                        
                            Wm. Taylor
                            
                        
                    